Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-17 are drawn to a system.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) game rules for the performance of a game and towards the exchange of financial obligations. 
Taking Claim 1 as exemplary, the claim language centers on an electronic skill based game wherein users play a game using a displayed game board that displays a pattern of icons and alternate icons. The user interacts with said icons under specified game rules, see (d), and an outcome is determined based on said game rules and displayed to the player, see (e). Thus the claimed invention is directed towards the abstract idea of game rules whereby a user plays a game on the game machine using game rules described in the claims.  Additionally, the claims states an analyzing step wherein the board is analyzed to determine “if more than one winning combination is available determining which of the alternate icons most correctly completes the at least one pattern of icons in accordance with a predefined criteria.” However, this can be completed in the mind is considered a mental step. Furthermore, the claims recite a wager made by the player and this has been previously ruled to be means of a financial exchange and thusly an abstract idea. 
Additionally, the abstract idea of game rules and a financial exchange for which the claim language describes is within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to allow playing of certain games in jurisdictions where said certain games may not be played. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not as the claim language only recites a display, inputs, and a processor. However, such is conventional to computing devices. Additionally, the claims discuss a network however networking in a gaming environment is also well known and conventional.  These computer based elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.  Applicant argues that the inclusion of machine analysis language and specifically the statement “analyzing the received command from the player based on the predefined criteria” transforms the claim into patent eligible subject matter as it adds to the practicality of the invention. To begin, such is a mental step as MPEP 2106.04(A)(2) states "collecting information, analyzing it, and displaying certain results of the collection and analysis," is considered a mental process. Here, the claims discuss collecting and analyzing game information and providing outputs, and therefore as determined by the MPEP the amendment furthers the abstract idea.
 Regarding the issue of practicality, Examiner recognizes Applicant’s argument regarding improving speed of game play and how such adds practicality to the game being played. However, computers have not been recognized as a practical means of performing a game as it is merely performing the game through a computerized means. Thus, Applicant’s amendment can not provide a practical application when there was none to begin with, and therefore the claims stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715